Citation Nr: 0925903	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a right foot 
condition.

4.  Entitlement to service connection for a left foot 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's claim 
for service connection for bilateral knee and bilateral foot 
conditions.  The Veteran disagreed and timely appealed.

In a February 2009 decision, the Board remanded the claims 
for scheduling of a video conference hearing before a 
Veterans Law Judge (VLJ).

The Veteran and his representative presented evidence and 
testimony during a video conference hearing before the 
undersigned VLJ.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
right knee condition is unrelated to his active duty service.

2.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
left knee condition is unrelated to his active duty service.

3.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
right foot condition is unrelated to his active duty service.

4.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
left foot condition is unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right knee 
condition is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Entitlement to service connection for a left knee 
condition is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  Entitlement to service connection for a right foot 
condition is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.  Entitlement to service connection for a left foot 
condition is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran generally contends that he injured his bilateral 
knees and feet during service.  Specifically, he testified 
that his knees and feet were injured when the armored 
personnel carrier (APC) he was driving overturned.  He seeks 
service connection for the bilateral knee and feet 
conditions.

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
scheduling of a videoconference hearing before a Board 
Member.  The record indicates that the Veteran was notified 
and appeared at a hearing occurring on June 3, 2009.  The 
Board finds that VBA has substantially complied with the 
remand order.  See Dyment v. West, 13 Vet.App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the Veteran a letter dated January 
2005 which informed the Veteran of what was required to 
substantiate a claim for service connection.  Specifically, 
the letters informed the Veteran that the evidence must show 
a current disability, an injury or event during service, and 
medical evidence establishing a nexus between the in-service 
injury or event and the current disability.  The Board 
further notes that a letter dated March 2006 provided the 
Veteran with notice of how VA determines a disability rating 
and an effective date in compliance with the requirements 
stated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, the January 2005 letter notified the Veteran 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records. 

All notice was provided prior the date of the last 
adjudication of the Veteran's claims in June 2006.  Thus, the 
Veteran had a meaningful opportunity to participate in the 
adjudication of his claims.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

With regard to the duty to assist, the Board observes that 
the RO obtained the Veteran's service treatment records and 
VA treatment records, and that the Veteran was provided 
medical examinations pertaining to his claims, including in 
March and May 2006.  

The Board notes that at the June 2009 hearing, the Veteran 
testified that a "field investigation" of the APC roll-over 
accident was made, implying that it may show that he had been 
injured in the accident.  See hearing transcript at page 5.  
The Board observes that it appears the RO has obtained all of 
the Veteran's service treatment records and, as is discussed 
in greater detail below, those records do not contain any 
complaint of, description of or treatment for the injuries 
the Veteran now claims he suffered in the accident.  The 
Board further observes that if the Veteran had suffered 
injuries such as he described at the hearing, he would most 
likely have been treated for them and there would have been 
records of them in his service treatment records.  While on 
the one hand there is a duty to assist a Veteran in obtaining 
evidence that would substantiate his claim, the Veteran here 
has raised the possibility of the existence of a report which 
may have evidence of injury.  However, the Board finds that 
any such record of injury would have been duplicated in his 
service record.


The Board observes that the Court has stated: "VA's . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim." See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Here, the Veteran 
did not specifically ask for VA to obtain the record, nor did 
he specifically state that he described his injuries to 
anyone who was involved in making the report.  In essence, 
the Veteran has only implied that there may be some evidence 
of the fact that he suffered an injury.  In view of the fact 
that the record contains an apparently complete service 
treatment record and that it would be the logical record of 
medical diagnoses and treatment for any injury he suffered, 
the failure to seek a more than 25 year-old Army record 
recounting the Veteran's rendition of any injuries he 
suffered to a presumably lay witness does not prejudice the 
Veteran.  

Under those circumstances, the Board finds that VA has 
satisfied the notification and duty to assist provisions of 
the law.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran and 
his representative presented evidence and testimony at a 
videoconference hearing before the undersigned VLJ.

The Board will proceed to a decision on the merits.



Entitlement to service connection for a right knee condition.

Entitlement to service connection for a left knee condition.

Entitlement to service connection for a right foot condition.

Entitlement to service connection for a left foot condition.

Because the issues above present similar evidence and 
identical law, the Board will address them in a single 
analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn as to each issue.

With regard to element (1) and the knees, the Board notes 
that a May 2006 VA medical examiner reviewed the Veteran's VA 
claims folder including x-ray evidence and examined the 
Veteran.  The examiner diagnosed the Veteran with "bilateral 
chondromalacia patellae, mild."  Thus, Hickson element (1) 
is satisfied as to each knee.

With regard to element (1) and the feet, the May 2006 
examiner reviewed x-ray evidence and examined the Veteran.  
The examiner concluded that the Veteran had no diagnosed 
condition but did have a reported history of foot pain.  As 
noted above, a "current disability" means a disability shown 
by competent medical evidence to exist.  See Chelte supra.  
Moreover, the current record simply relates a history of foot 
pain.  The Court has held that a symptom alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted. See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999). So it is in this case.  Thus, 
Hickson element (1) is not satisfied and the claims for 
entitlement to service connection for bilateral feet fail for 
this reason.

With regard to element (2) and bilateral knees, the Board 
notes a singular service treatment entry dated December 2, 
1981, wherein the Veteran is reported to have complained of 
"bumped [his] right knee."  The examiner noted that the 
Veteran had not had pain for a three week period and that 
there had not been trauma 24 in the past 24 hours.  The 
examiner concluded that the Veteran's knee was "WNL" 
[within normal limits].  There are no other entries 
indicating complaints of knee pain or treatment of any knee 
disorder.  

The Veteran, on the other hand, testified that he injured his 
knee during the APC accident and wanted to go to sick call, 
but was told by the field medic that there was nothing wrong 
with him.  See hearing transcript at page 5.  For that 
reason, he implies, there is no entry of any injury to his 
legs in his service treatment record.  After consideration of 
the entire record, the Board finds that the contemporary 
records are more credible than the testimony of the Veteran.  
The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

Here, the Veteran has testified that an accident allegedly 
took place injuring his legs.  He testified that he has been 
having leg and foot problems ever since the accident.  See 
hearing transcript at page 6.  However, the Veteran did not 
file a claim with VA for benefits for the alleged injuries 
until more than 20 years after they allegedly occurred.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].  The Board finds that the 
Veteran's testimony is not corroborated by the service 
treatment records and the length of time between the alleged 
injury and claims is suspect.  See Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence]; see also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].

For the reasons stated above, the Board finds that Hickson 
element (2) is not satisfied as to claim for bilateral knees.  
The claims fail for that reason.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability and the Veteran's bilateral knee claims, 
the Board observes that the May 2006 VA examiner opined that 
the Veteran's chondromalacia was less likely than not related 
to service.  To the extent that the Veteran contends that his 
knee disorders are due to injuries suffered during service, 
the Board notes that there is nothing in the record 
indicating that the Veteran is qualified to make such a 
finding.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the Board finds 
that his statements regarding the etiology of his knee 
conditions are not probative.

For the reasons stated above, the Board finds that a 
preponderance of the credible medical evidence supports a 
conclusion that the Veteran's bilateral knee and bilateral 
feet conditions are related to his active duty service.  The 
claims are not warranted.




ORDER

Entitlement to service connection for a right knee condition 
is denied.

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to service connection for a right foot condition 
is denied.

Entitlement to service connection for a left foot condition 
is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


